Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT/COMMENTS
Examiner’s amendment:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy J. Gaul on 4/15/2021.
Claim 21 is replaced by
21 (amended). A method of treating a patient with metastatic colorectal cancer comprising:

Determining the presence of 

detecting whether one or both of K-ras mutations G13A and T20M is present by sequencing the amplified nuclei acid,

further detecting whether one or more of  K-ras mutations G12S, G12V, G12D, G12A, G12C, and G13D is present by sequencing the amplified nuclei acid, and

(d)   if K-ras mutations are not present, administering to the patient an effective amount of panitumumab.

The amended claim 21 is allowed.


Examiner’s statement of reasons for allowance: 
	The prior art does not teach or suggest the method of treating metastatic colorectal cancer in a patient comprising determining the presence of K-ras mutations comprising G13A and T20M and more and administering panitumumab to the patient when no Kas-mutations are detected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

ODP rejection and terminal disclaimer:
	The supplement amendment filed on 3/5/2021 overcome all the rejections set forth in Office action dated 8/7/2020. However, the pending claim 21 is subjected to ODP rejection over US Patent 10,030,270.  A terminal disclaimer is filed and approved on April 21, 2021 (See Interview summary for details). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-4:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642